Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 1 of 17



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-80847-CIV-ALTMAN/Brannon

  BURTON HANDELSMAN,

            Plaintiff,
  v.

  SMS CO., et al.

        Defendants.
  ___________________________________/

   RESPONSE/MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO DISMISS

            Plaintiff, Burton Handelsman (“Plaintiff” or “Burton”), by and through undersigned

  counsel, hereby responds to Defendants’ Motion to Dismiss Plaintiff’s Complaint [DE 19] (the

  “Motion to Dismiss”), and states:

       I.       INTRODUCTION

            This Court should deny the Motion to Dismiss. “A motion to dismiss is only granted when

  the movant demonstrates ‘beyond doubt that the plaintiff can prove no set of facts in support of

  his claim which would entitle him to relief.’ ” S. Spanish Trail, LLC v. Globenet Cabos

  Submarinos Am., Inc., No. 19-80240-CIV-ALTMAN/Brannon, 2019 WL 3285533, at *1 (S.D.

  Fla. July 22, 2019) (quoting Harper v. Blockbuster Entertainment Corp., 139 F.3d 1385, 1387

  (11th Cir. 1998)). “When ruling on a motion to dismiss under Rule 12(b)(6), the Court must accept

  the complaint’s factual allegations as true and must construe them in the light most favorable to

  the plaintiff.” Floyd v. Broward Cnty. Sheriff’s Dep’t, No. 18-61988-CIV-ALTMAN/Hunt, 2019

  WL 4059759, at *2 (S.D. Fla. Aug. 28, 2019) (citing Michel v. NYP Holdings, Inc., 816 F.3d 686,

  694 (11th Cir. 2016)). All reasonable inferences from the facts alleged in the complaint must also

  be accepted as true. S. Spanish Trail, 2019 WL 3285533, at *1 (citation omitted).
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 2 of 17



           As discussed herein, because Landmark Properties (“Landmark”) is a general partnership,

  partners have standing to pursue claims directly. Derivative actions are creatures of statute that

  exist in the context of corporations, limited liability companies, and limited partnerships, but not

  in the context of general partnerships. Moreover, a fiduciary duty was owed to Plaintiff as a partner

  of Landmark as a matter of law. As alleged in the Complaint, the misconduct engaged in by

  Defendants was aimed at harming Plaintiff while benefitting Defendants and the only other partner

  of Landmark, Lucille Handelsman (“Lucille”).           Plaintiff, as the only person harmed by

  Defendants’ actions, has standing to seek redress for Defendants’ misconduct, which harmed

  Plaintiff and nobody else. Further, as only Plaintiff was damaged, no other parties are required to

  be joined in this action. As also discussed herein, Plaintiff has stated a claim in each count of the

  Complaint. He has alleged all required elements of each claim and has provided substantial factual

  background which, at a minimum, is more than sufficient to make Plaintiff’s claims plausible.

  Additionally, Defendants’ request for dismissal on personal jurisdiction grounds must be denied

  because Plaintiff’s personal jurisdiction allegations are legally sufficient and have not been

  challenged by affidavit. Accordingly, this Court should deny the Motion to Dismiss.

     II.      FACTS

           Plaintiff, Defendant SMS Co. (“SMS”), a general partnership, and Plaintiff’s ex-wife

  Lucille were the partners of Landmark, a general partnership, at all material times. DE 1 at ¶¶ 3,

  19-20. The three individual defendants, who are the children of Plaintiff and Lucille, are the only

  partners of SMS. DE 1 at ¶¶ 4, 6. In late 2017, Landmark received approximately $2,879,320.25

  from a transaction. DE 1 at ¶ 26. At the time Defendants Marsha Stocker and SMS were

  managing, and in control of, Landmark. See DE 1 at ¶ 22.




                                                   2
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 3 of 17



             Defendants concealed from Plaintiff details related to the 2017 transaction including

  Landmark’s receipt of funds from the transaction and Landmark’s disbursement of those funds.

  See DE 1 at ¶¶ 27-28, 40-47. As it turned out, Defendants conspired to, and actually did, divert

  money to themselves and Lucille from the transaction in such a way that enabled them to receive

  the benefit of the funds without Plaintiff receiving the benefit of a single dollar. See DE 1 at ¶¶

  29, 31-38, 47-55. After engaging in the overt act of diverting the funds, Defendants engaged in

  further efforts to conceal their misconduct from Plaintiff. See DE 1 at ¶¶ 40-47. Defendants’

  ultimate goal was to attempt to conceal their diversion of the funds until Lucille received Plaintiff’s

  interest in Landmark via equitable distribution. See DE 1 at ¶ 53.

      III.      THIS IS NOT (AND CANNOT BE) A DERIVATIVE ACTION

             As an initial matter, derivative lawsuits do not exist in the context of general partnerships.

  Derivative actions have become a creature of statute. While the Florida Revised Limited Liability

  Company Act (Ch. 605, Fla. Stat.), Florida Business Corporation Act (Ch. 607, Fla. Stat.), and

  Florida Revised Uniform Limited Partnership Act of 2005 (§§ 620.1101-620.2205, Fla. Stat.)

  provide for derivative actions, the Revised Uniform Partnership Act (§§ 620.81001-620.9902, Fla.

  Stat.) does not.1 See § 605.0802, Fla. Stat. (addressing derivative actions concerning limited

  liability companies); § 607.01401(17), Fla. Stat. (defining “derivative proceeding” under the

  Florida Business Corporation Act); § 620.2002, Fla. Stat. (addressing derivative actions

  concerning limited partnerships); §§ 620.81001-620.9902, Fla. Stat.

             Even if some sort of derivative action existed for general partnerships, this case has

  properly been brought as a direct action. Defendants recognize that a shareholder or member can



  1
    The same is true under New York corporation and partnership law. See N.Y. Bus. Corp. Law §
  626 (“Shareholders’ derivative action brought in the right of the corporation to procure a judgment
  in its favor”); N.Y. P’ship Law § 121-1002 (“Limited partner’s derivative action”).
                                                       3
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 4 of 17



  bring a direct action in Florida when there is direct harm and a special injury to the shareholder or

  member. See DE 19 at pp. 13-14. Of course, everything alleged in the Complaint reveals that the

  only harm done here was to Plaintiff and that no other partners of Landmark suffered an injury. In

  fact, as alleged in the Complaint, “Defendants agreed and conspired to devise a scheme, and

  actually carried out a scheme, pursuant to which they surreptitiously diverted money from

  Landmark to SMS to ensure that SMS, Lucille, and the Individual Defendants were able to benefit

  from the net sales proceeds while preventing Burton from receiving a distribution.” DE 1 at ¶ 52.

         Regardless, Florida law permits a direct action without showing direct harm and a special

  injury “when there is a separate duty owed by the defendant(s) to the individual plaintiff under

  contractual or statutory mandates.”2 Dinuro Invs., LLC v. Camacho, 141 So. 3d 731, 740 (Fla. 3d

  DCA 2014) (citation omitted) (emphasis added). Significantly, in a general partnership, a partner

  owes fiduciary duties of loyalty and care to the other partners. § 620.8404, Fla. Stat. See also

  Application of Lester, 386 N.Y.S.2d 509, 512 (N.Y. Sup. Ct. 1976) (citing Meinhard v. Salmon,

  164 N.E. 545 (N.Y. 1928)) (“A partnership is fiduciary in character with each partner owing the

  others the highest degree of fidelity, loyalty and fairness in their mutual dealings. It has been

  classically expressed as ‘Not honesty alone, but the punctilio of an honor the most sensitive, is

  then the standard of behavior.’ ”). Moreover, in Florida, “[a] partner may maintain an action

  against the partnership or another partner for legal or equitable relief” to enforce the partner’s

  rights under section 620.8404. § 620.8405(2)(b)1, Fla. Stat. (emphasis added).



  2
    Although the court in Silver Crown Invs., LLC v. Team Real Estate Mgmt., LLC stated that the
  terms of the Florida Revised Limited Liability Company Act “seem to do away with the separate
  statutory duty exception,” 349 F. Supp. 3d 1316, 1326 (S.D. Fla. 2018), even if true, the same is
  not the case under the Revised Uniform Partnership Act (§§ 620.81001-620.9902, Fla. Stat.). In
  fact, as discussed further below, section 620.8405 permits partners to bring actions against other
  partners including actions related to the fiduciary duties owed to partners. See § 620.8404, Fla.
  Stat.; § 620.8405(2)(b)1, Fla. Stat.
                                                   4
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 5 of 17



      IV.      STANDING

            Defendants argue that Plaintiff’s “claims to ‘standing’ are all based on his purported right

  to receive a distribution or other funds from Landmark as a minority partner” even though he is no

  longer a partner. DE 19 at p. 9. But that is not the case. Plaintiff’s claims are based on actions

  taken by Defendants at a time when Plaintiff was undisputedly a partner of Landmark. Plaintiff’s

  claims relate to actions taken by Defendants in late 2017 and early 2018 (including self-dealing

  and other misconduct) and to their efforts to conceal those actions in the months that followed.

  See DE 1 at ¶¶ 24-55. Under section 620.8404 of the Florida Statutes, various duties were owed

  to Plaintiff during all times that he was a partner of Landmark.

            It goes without saying that all of the conduct alleged in the Complaint pre-dates the filing

  of this lawsuit and that Plaintiff was damaged as a result of such conduct before the filing of this

  lawsuit. Of course, the Assignment of Partnership Interest (“Assignment”)3 attached as Exhibit

  “C” to the Motion to Dismiss is dated July 26, 2019 (this case was filed on June 25, 2019). Though

  the Assignment contains an effective date of April 2, 2019, that does not change the fact that the

  Plaintiff is seeking damages based on actions taken by Defendants to harm only Plaintiff at a time

  when Plaintiff was undisputedly a partner (and at a time that also pre-dates the effective date of

  the Assignment).       This case is not merely about whether Plaintiff should have received




  3
    Defendants have requested that this Court take judicial notice of the Assignment, a partial final
  judgment, and a notice of compliance. See DE 19 at ¶ 8 & nn. 1, 3. While judicial notice of certain
  court records may be permissible for limited purposes, it is procedurally inappropriate to take
  judicial notice of the Assignment at this juncture. The two cases cited by Defendants in footnote
  3 of the Motion to dismiss are distinguishable. The first case involved judicial notice of a mortgage
  assignment, which is generally a matter of public record. See Mills v. Select Portfolio Servicing,
  Inc., No. 18-cv-61012, 2018 WL 5113001, at *3 n.1 (S.D. Fla. Oct. 19, 2018). The second case
  involved an assignment agreement that had been filed in a receivership proceeding (it was a matter
  of public record). See MSPA Claims 1, LLC v. United Auto. Ins. Co., 204 F. Supp. 3d 1342, 1344
  n.2 (S.D. Fla. 2016).
                                                     5
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 6 of 17



  distributions—it is about the fact that, among other things, “Defendants agreed and conspired to

  devise a scheme, and actually carried out a scheme, pursuant to which they surreptitiously diverted

  money from Landmark to SMS to ensure that SMS, Lucille, and the Individual Defendants were

  able to benefit from the net sales proceeds while preventing Burton from receiving a distribution.”

  DE 1 at ¶ 52. Notably, nothing in the Assignment assigns any claim for damages based on pre-

  Assignment conduct. Even if Defendants were to argue that any such claims were assigned by

  virtue of the Assignment, such a determination cannot properly be made on a motion to dismiss as

  doing so would require impermissibly drawing inferences in favor of Defendants.

         The main case relied upon by Defendants in support of their standing argument is

  inapposite. See DE 19 at p. 10; Martinez v. Mkt. Traders Inst., Inc., 757 F. App’x 815 (11th Cir.

  2018). In Martinez, the claims were based on harm to the plaintiff’s ownership or stock interest

  in a corporation; as such, whether the plaintiff remained a shareholder of the corporation—she did

  not—was dispositive. See 757 F. App’x at 816. In this case, however, the claims asserted relate

  to harm done directly to Plaintiff, a general partner of a general partnership. Plaintiff’s current

  partnership status is not relevant to the claims alleged by Plaintiff in this case. Further, dismissal

  of the lawsuit in Martinez was predicated upon collateral estoppel grounds. See id. at 816-18. But

  here, several elements of collateral estoppel cannot be met:4 the issues are not identical; “there was

  [not] a full and fair opportunity to litigate the issues in the [divorce] proceeding”; “the issues in

  the prior litigation were [not] a critical and necessary part of the prior determination”; and “the

  issues were [not] actually litigated in the [divorce] proceeding.”5 See id. at 817 (quoting Pearce


  4
   Defendants have not expressly argued in the Motion to Dismiss that collateral estoppel applies.
  See DE 19 at p. 10. Nevertheless, Plaintiff briefly addresses the issue in an abundance of caution.
  5
    The divorce court was tasked with equitably distributing marital assets. The issues concerning
  Defendants’ liability for the misconduct that is the subject of this case were not addressed or
  resolved by equitable distribution in the divorce case. Regardless, applying collateral estoppel at
                                                    6
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 7 of 17



  v. Sandler, 219 So. 3d 961, 965 (Fla. 3d DCA 2017)) (setting forth elements of collateral estoppel).

  After all, as alleged in the Complaint, Defendants concealed information from Plaintiff and were

  obstructive when Plaintiff attempted to obtain related documentation in connection with trial. See

  DE 1 at ¶¶ 36, 40-47. At a minimum, it is not apparent from the four corners of the Complaint,

  combined with the exhibits to the Motion to Dismiss (if judicially noticed), that the elements of

  collateral estoppel can be satisfied.6

             With respect to the alleged stipulation to transfer his partnership interest, Exhibit “B” to

  the Motion to Dismiss reflects that same was done under protest. Regardless, as mentioned above,

  the Assignment did not assign claims that Plaintiff had against Defendants for damages they

  caused him while he was a partner of Landmark. Thus, Plaintiff has standing to bring the claims

  asserted in the Complaint.

        V.      LANDMARK AND LUCILLE ARE NOT INDISPENSABLE PARTIES7

             As discussed above, this is not a derivative lawsuit.8 Nevertheless, Defendants incorrectly

  maintain that Landmark and Lucille are still indispensable parties to a direct action—that they


  this stage is inappropriate as collateral estoppel cannot “be judged on the face of the complaint.”
  See Eisenberg v. City of Miami Beach, 1 F. Supp. 3d 1327, 1338 (S.D. Fla. 2014) (citations
  omitted) (“The affirmative defense of collateral estoppel may be raised in a Rule 12(b)(6) motion
  to dismiss, ‘where the existence of the defense can be judged on the face of the complaint.’ ”).
  6
    Defendants also rely upon the following cases, specifically for the proposition that former
  shareholders who are no longer shareholders do not have standing to bring a derivative action:
  Siegmund v. Xuelian, No. 12-62539-CIV, 2016 WL 1444582, at *6 (S.D. Fla. Apr. 11, 2016); and
  In re Biscayne Bay Lofts, LLC, No. 10-13020-BKC-AJC, 2010 WL 3282598, at *3 (Bankr. S.D.
  Fla. Aug. 19, 2010). See DE 19 at p. 10. For the reasons discussed in Part III above, however,
  this is not a derivative action. Thus, Siegmund and Biscayne Bay Lofts are inapposite.
  7
      Plaintiff concedes that the joinder of Landmark or Lucille would destroy diversity jurisdiction.
  8
    Plaintiff concedes that a corporation, limited liability company, or limited partnership is an
  indispensable party to a derivative action brought by a minority shareholder, member, or limited
  partner. This Court should note that the Duke & Benedict, Inc. v. Wolstein case relied on by
  Defendants does not reference general partnerships (it merely states “that limited partnerships and
                                                      7
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 8 of 17



  “would still need to be joined to afford complete relief.” DE 19 at p. 13. As to Landmark,

  Defendants do not explain why (or cite any law as to why) they contend Landmark would be an

  indispensable party to a direct action.9 As to Lucille, Defendants cite two cases in support of their

  contention that Lucille, as a partner, would be an indispensable party to a direct action (no further

  explanation is provided, however). See DE 19 at p. 13. First, Defendants cite a case for the

  proposition that “[g]enerally, members of a partnership are considered indispensable parties to an

  action involving partnership business.” DE 19 at p. 13 (quoting Wing Indus., Inc. v. Korach, 31

  Fed. R. Serv. 2d 582, at *2 (S.D. Fla. 1981)) (emphasis added).10 But this is not an action involving

  partnership business; thus, the foregoing general statement does not apply. This is an action

  against wrongdoers who engaged in misconduct, and then concealed same from Plaintiff—

  misconduct which was aimed at harming Plaintiff and benefitting Defendants and Lucille. See DE

  1 at ¶ 52 (“Defendants agreed and conspired to devise a scheme, and actually carried out a scheme,

  pursuant to which they surreptitiously diverted money from Landmark to SMS to ensure that SMS,




  corporations are indispensable parties to derivative actions”—Plaintiff does not dispute that; the
  differences are that this is not a derivative lawsuit and Landmark is a general partnership). See
  Duke & Benedict, 826 F. Supp. 1413, 1415 (M.D. Fla. 1993) (emphasis added).
  9
    See Lenz v. Associated Inns & Rests. of Am., 833 F. Supp. 362, 379 (S.D.N.Y. 1993) (citing
  Whitney v. Citibank, N.A., No. 81 Civ. 5832 (CBM), 1985 WL 566, at *5 (S.D.N.Y. Apr. 19,
  1985)) (“[I]n a direct individual or representative action brought by a limited partner against
  general partners, the limited partnership itself may be dropped from the action or disregarded for
  diversity purposes.”).
  10
    In Wing Industries, in making the foregoing statement about members of a partnership generally
  being indispensable to actions involving partnership business, the court cited to Harrell & Sumner
  Contracting Co. v. Peabody Peterson Co., 546 F.2d 1227 (5th Cir. 1977). In Harrell & Sumner,
  the court had stated that “[f]ederal courts have held that in an action brought on a partnership
  contract, all members of the partnership are indispensable parties.” 546 F.2d at 1229 (citations
  omitted). This case, however, is not a case that has been brought on a partnership contract.
                                                   8
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 9 of 17



  Lucille, and the Individual Defendants were able to benefit from the net sales proceeds while

  preventing Burton from receiving a distribution.”).

         The second case cited by Defendants (which applies Georgia law) to support their

  contention that Lucille is an indispensable party is also distinguishable. See DM II, Ltd. v. Hosp.

  Corp. of Am., 130 F.R.D. 469 (N.D. Ga. 1989). Defendants quote the portion of DM II that states

  “absent partners are indispensable parties.” DE 19 at p. 13 (quoting DM II, 130 F.R.D. at 475).

  To add a few words to the quote from the case, the court said “the absent partners are indispensable

  parties to this action”—in other words, the court found they were indispensable parties based on

  the facts of that case. DM II, 130 F.R.D. at 475 (emphasis added). That is because, among other

  things, the court found “there can be no doubt that the absent partners possess claims against

  defendants identical to those currently asserted by plaintiffs.” Id. at 472. To the contrary, to the

  extent Lucille would have any claims, they are certainly not identical to Plaintiff’s claims. Again,

  Defendants’ scheme was one intended to benefit Defendants and Lucille to the detriment of

  Plaintiff. See DE 1 at ¶¶ 49-53.

         Of course, an analysis of the specific language of Rule 19 reveals that Landmark and

  Lucille are not required parties; alternatively, if this Court were to determine they are, “in equity

  or good conscience, the action should proceed among the existing parties” under Rule 19(b).

  Notably, “courts are loathe to grant motions to dismiss” under Rule 12(b)(7), which provides for

  dismissal for “failure to join a party under Rule 19.” Microsoft Corp. v. Cietdirect.com LLC, No.

  08-60668-CIV, 2008 WL 3162535, at *2, *5 (S.D. Fla. Aug. 5, 2008) (citation omitted). A two-

  part analysis is applied under Rule 19. See Santiago v. Honeywell Int’l, Inc., 768 F. App’x 1000,

  1004 (11th Cir. 2019). First, courts analyze whether a party is a required party under Rule 19(a)(1)

  or 19(a)(2). See id. In a direct action, Defendants argue that Rule 19(a)(1) applies to Landmark



                                                   9
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 10 of 17



   and Lucille. See DE 19 at p. 13 (“Landmark and Lovey would still need to be joined to afford

   complete relief.”). See also Fed. R. Civ. P. 19(a)(1) (providing that one is a required party if “in

   that person’s absence, the court cannot accord complete relief among existing parties”). For the

   reasons discussed above, the cases Defendants rely upon on this point are inapposite. Given that

   this is an action against Defendants for something that they did to Plaintiff—where they engaged

   in misconduct solely aimed at harming Plaintiff while benefitting themselves and Lucille—this

   Court can “accord complete relief among existing parties.”

          While this Court should determine that Landmark and Lucille are not required parties under

   Rule 19(a), if this Court were to conclude otherwise, the second part of the Rule 19 analysis would

   require a determination under Rule 19(b).11 See Santiago, 768 F. App’x at 1004. Under Rule

   19(b), four nonexclusive factors “must be examined in each case to determine whether, in equity

   and good conscience, the court should proceed without a party whose absence from the litigation

   is compelled.” Id. (citation omitted). “These four factors include ‘(1) how prejudicial a judgment

   would be to the nonjoined and joined parties, (2) whether the prejudice could be lessened

   depending on the relief fashioned, (3) whether the judgment without joinder would be adequate,

   and (4) whether the plaintiff would have any alternative remedies were the case dismissed for

   nonjoinder.’ ” Id. at 1004-05 (citation omitted). Nevertheless, “findings of indispensability must

   be based on stated pragmatic considerations, especially the effect on parties and on litigation.” Id.

   at 1005 (citation omitted).




   11
     Rule 19(a) sets forth when joinder is required “if feasible.” Joinder is not feasible if it “would
   divest the court of jurisdiction.” Dean Ritter Reynolds Inc. v. Pollack, No. 96-6397-CIV-DAVIS,
   1996 WL 1044969, at *2 (S.D. Fla. May 29, 1996). Therefore, if this Court determines that
   Landmark or Lucille is a required party, this Court would need to turn to Rule 19(b).
                                                    10
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 11 of 17



          The first factor (prejudice of a judgment) examines whether “any party [would] be exposed

   to a fresh action by the absentee [party], and if so, how serious is the threat?” Molinos Valle Del

   Cibao, C. por A. v. Lama, 633 F.3d 1330, 1344 (11th Cir. 2011) (quoting Fed. R. Civ. P. 19

   advisory committee notes). As a practical matter, Defendants are not going to be exposed to a

   threat by Landmark or Lucille. Defendants own a majority interest in, and control, Landmark. As

   to Lucille, Defendants’ interests are aligned with Lucille. Even if Lucille could sue Defendants

   for any of the claims alleged in the Complaint (which is doubtful given that she benefitted from

   Defendants’ misconduct, which was aimed at harming nobody other than Plaintiff), the likelihood

   of Lucille (the mother of the individual defendants who benefitted from their misconduct) bringing

   an action against her children appears to be non-existent as a practical matter. Accordingly, the

   first factor weighs heavily against dismissal.

          The second and third factors also weigh against dismissal as Plaintiff is seeking money

   damages. See id. at 1344-45 (citations omitted) (“Considerations (2) and (3) also weigh against

   dismissal. These provisions come into play when—unlike this case—litigants seek specific relief

   such as an injunction. In that context, if a party ultimately responsible for the plaintiff's woes is

   not present, the court cannot direct that party to change its behavior. Money damages lack these

   concerns. Money is fungible; the recipient cares not from whence it came.”).

          As indicated above, the fourth factor examines “whether the plaintiff would have an

   adequate remedy if the action were dismissed for nonjoinder.” Fed. R. Civ. P. 19(b)(4). Notably,

   Defendants, who also contest personal jurisdiction, would seek to have Plaintiff (a Florida resident

   in his 90s) file this lawsuit in state court in New York against not only Defendants, but also against

   their mother, Lucille (also a Florida resident in her 90s). Even if same could be done, as a practical

   matter, doing so would impose additional unnecessary hardships.



                                                    11
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 12 of 17



              Given that at least three (and potentially all four) of the factors under Rule 19(b) weigh

   against dismissal, and given that other pragmatic considerations weigh against dismissal, if this

   Court finds Landmark or Lucille to be a required party under Rule 19(a), this Court should

   determine that “in equity and good conscience, [this] action should proceed among the existing

   parties” pursuant to Rule 19(b).

        VI.      PLAINTIFF STATED A CLAIM IN EACH COUNT OF THE COMPLAINT

   A. Breach of Fiduciary Duty (Count I)

              Contrary to Defendants’ contention in the Motion to Dismiss, Plaintiff has stated a claim

   for breach of fiduciary duty. See DE 1 at ¶¶ 58-65. With respect to the first element (duty), Plaintiff

   has alleged that a duty was owed to Plaintiff as a partner of Landmark. See DE 1 at ¶¶ 58-62. As

   discussed above, such a duty was owed as a matter of law. See supra Part III; § 620.8404, Fla.

   Stat.12 Turning to the second and third elements (breach and damages), Plaintiff has alleged both

   elements. See DE 1 at ¶¶ 63, 65. Defendants cite no case law to support their contention that

   Plaintiff’s allegations are insufficient.     Moreover, the limited arguments Defendants make

   regarding Plaintiff’s allegations of breach and damages would require drawing inferences in favor

   of Defendants. Of course, on a motion to dismiss, all reasonable inferences must be drawn in favor

   of Plaintiff. S. Spanish Trail, 2019 WL 3285533, at *1.

   B. Civil Conspiracy (Count II)

              Defendants seek dismissal of Count II for two separate reasons, both of which should be

   rejected. First, they contend that Plaintiff failed to allege “some personal stake in the conspiracy



   12
      While this Court should find Plaintiff’s allegations regarding the existence of a duty to be
   sufficient, to the extent this Court finds otherwise, Plaintiff respectfully requests leave to amend.
   In such event, Plaintiff would include allegations regarding the existence of a statutory duty and
   regarding the existence of a relationship of trust and confidence given Defendants’ roles in
   managing Landmark.
                                                      12
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 13 of 17



   by the individuals.” DE 19 at p. 17. Defendants are incorrect; Plaintiff alleged that “[e]ach of the

   Defendants had a personal stake in the activities of the conspiracy.” DE 1 at ¶ 71. Moreover,

   Plaintiff included certain allegations in the general allegations of the Complaint related to the

   personal stake of Defendants.       See DE 1 at ¶ 38 (“The Transfers were sham transactions

   orchestrated in a manner to allow Defendants to benefit to the detriment of Burton.”); DE 1 at ¶

   48 (“Defendants did so because they wanted to have the benefit of the funds without Burton being

   able to also benefit from the funds. Defendants wanted to benefit at Burton’s expense.”). See also

   DE 1 at ¶¶ 50-55. Second, Defendants contend that Count II of the Complaint should be dismissed

   because Plaintiff failed to state a claim for breach of fiduciary duty (the underlying wrong) in

   Count I. See DE 19 at p. 18. As discussed above, however, Plaintiff has stated a claim for breach

   of fiduciary duty.13 Accordingly, Defendants’ request for dismissal of Count II should be denied.

   C. Fraudulent Conveyance (Counts III and IV)

          Defendants seek dismissal of Counts III and IV for two separate reasons, both of which

   should be rejected. First, they contend that Plaintiff does not allege he is a creditor. See DE 19 at

   p. 18. Contrary to Defendants’ contention, however, Plaintiff expressly alleged that he is a creditor

   in both Counts III and IV of the Complaint. See DE 1 at ¶¶ 75, 84. Of course, both Florida and

   New York fraudulent transfer law broadly define the term “creditor.” Under Florida law, “

   ‘[c]reditor’ means a person who has a claim.” § 726.102(5), Fla. Stat. “ ‘Claim’ means a right to




   13
      Defendants note that civil conspiracy requires an underlying wrong. See DE 19 at p. 18. While
   that is generally true, it is possible to state a claim for civil conspiracy even if no underlying wrong
   is alleged. See Churruca v. Miami Jai-Alai, Inc., 353 So. 2d 547, 550 (Fla. 1977) (“[I]f the plaintiff
   can show some peculiar power of coercion possessed by the conspirators by virtue of their
   combination, which power an individual would not possess, then conspiracy itself becomes an
   independent tort.”). But see Meyer v. Suitable Movers, LLC, No. 19-60816-CIV-ALTMAN/Hunt,
   2019 WL 3457614, at *3 (S.D. Fla. July 31, 2019) (citation omitted) (“Florida does not recognize
   civil conspiracy as a freestanding tort.”).
                                                     13
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 14 of 17



   payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed,

   contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.”

   Under New York law, “ ‘[c]reditor’ is a person having any claim, whether matured or unmatured,

   liquidated or unliquidated, absolute, fixed or contingent.” N.Y. Debt. & Cred. Law § 270. In light

   of these broad definitions, and as all factual allegations must be construed in the light most

   favorable to Plaintiff, it is, at the very least, plausible that Plaintiff is a creditor of Landmark based

   on the allegations of the Complaint.

           Second, Defendants contend that Plaintiff “must also plead his allegations with

   particularity.” DE 19 at p. 18. As an initial matter, courts differ as to whether fraudulent

   conveyance claims must be pled with particularity. Although Defendants cite one decision that

   found Rule 9(b) applies to fraudulent transfer claims, other judges in this district and other courts

   have found to the contrary. See Gulf Coast Produce, Inc. v. Am. Growers, Inc., No. 07-80633-

   CIV, 2008 WL 660100, at *6 (S.D. Fla. Mar. 7, 2008) (citation omitted) (“The Court concludes

   that the heightened pleading standard of Rule 9(b) does not apply to claims brought under the

   FUFTA.”); United Funding, Inc. v. Boschert, No. 6:09-cv-1839-Orl-28GJK, 2010 WL 11626531,

   at *1 (M.D. Fla. Mar. 9, 2010) (citations omitted) (“Plaintiffs . . . correctly argue that the

   [heightened pleading] standard does not apply to allegations of violations of FUFTA.”); United

   Funding, 2010 WL 11626531, at *2 (citations omitted) (“This Court agrees with other courts that

   have determined that 9(b) does not apply to actions brought under FUFTA and similar state statutes

   establishing causes of action for fraudulent transfer.”).14




   14
     Candidly, even though not raised by Defendants in the Motion to Dismiss, New York federal
   courts apply Rule 9(b) to certain allegations related to actual fraudulent transfers. See In re Tronox
   Inc., 429 B.R. 73, 92 (Bankr. S.D.N.Y. 2010) (citation omitted) (noting that pleading such claims
   requires specifying what property was transferred, alleging timing and frequency of transfers, and
                                                      14
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 15 of 17



           Nevertheless, this Court does not even need to reach the issue of whether fraudulent

   transfer claims are subject to Rule 9(b) because the detail alleged in the Complaint is sufficient to

   satisfy both Rule 8 and Rule 9(b).15 Plaintiff has alleged transfer amounts (see DE 1 at ¶¶ 32, 34,

   76-82, 85-91) and transfer dates (see DE 1 at ¶¶ 32, 34, 76, 85). He has identified the existence of

   various specific badges of fraud in both Counts III and IV (see DE 1 at ¶¶ 79-83, 88-92). And he

   has alleged various other circumstances related to the timing and concealment of the transfers (see

   DE 1 at ¶¶ 26-54). Thus, even if Rule 9(b) applies to Counts III and IV of the Complaint, Plaintiff

   has satisfied the pleading standard thereunder.

           For the foregoing reasons, Plaintiff has stated a fraudulent conveyance claim in both

   Counts III and IV of the Complaint.

        VII.   PERSONAL JURISDICTION

           Because Plaintiff alleged that “Defendants are engaged in substantial and not isolated

   activity within the State of Florida,” DE 1 at ¶ 12, Plaintiff satisfied his initial burden of alleging

   that this Court has personal jurisdiction over Defendants. As such, to attempt to challenge the

   existence of general jurisdiction, Defendants were required to do so by affidavit. Defendants,

   however, have not filed any such affidavits. Accordingly, this Court should deny Defendants’

   request for dismissal pursuant to Rule 12(b)(2). See Fru Veg Mktg., Inc. v. Vegfruitworld Corp.,

   896 F. Supp. 2d 1175, 1181 (S.D. Fla. 2012) (“Florida’s long arm statute confers personal

   jurisdiction for several of enumerated reasons. Plaintiff's Amended Complaint alleges that

   Defendants carried on a business or business venture in Florida; committed tortious acts within the



   alleging what consideration was paid). As discussed herein, the allegations of the Complaint
   identify the transfers, the timing of the transfers, and several other facts and circumstances.
   15
     Notably, while Defendants assert that fraudulent transfer claims must be pled with particularity,
   they fail to explain why they do not believe Plaintiff pled his allegations with particularity.
                                                     15
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 16 of 17



   state; caused injury to persons or property within the state by products used in commerce; and

   engaged in substantial and not isolated activity within the state. These allegations, accepted as true,

   satisfy Subsections 48.193(1)(a), (1)(b), (1)(f)(2), and (2).”); Canale v. Rubin, 20 So. 3d 463, 466

   (Fla. 2d DCA 2009) (citations omitted) (“The complaint tracked the language of the statute and

   alleged: ‘Defendants Canale and Jacana are subject to personal jurisdiction in Florida for having

   engaged in substantial and not isolated activity within the State pursuant to F.S. 48.193(2).’ This

   bare assertion was sufficient to meet the plaintiffs’ initial burden of pleading jurisdiction. The

   burden then shifted to the defendants to submit a legally sufficient affidavit or other sworn proof

   to contest the plaintiffs’ jurisdictional allegation.”); Zero’s Mr. Submarine, Inc. v. Zero’s Subs of

   Fla., Inc., 914 So. 2d 1105, 1106 (Fla. 4th DCA 2005) (citing Venetian Salami Co. v. Parthenais,

   554 So.2d 499, 502 (Fla.1989)) (“Appellants’ challenge is to the sufficiency of Appellee’s

   allegations. Appellee correctly argues that a plaintiff may obtain jurisdiction over a non-resident

   defendant by pleading the language of the statute without including the supporting facts.”); Walt

   Disney Co. v. Nelson, 677 So. 2d 400, 402 (Fla. 5th DCA 1996) (citations omitted) (“The burden

   of demonstrating the applicability of § 48.193 may initially be met by pleading facts within a

   jurisdictional basis contained in the statute. If the plaintiff has pled a prima facie case for

   jurisdiction, a simple motion to dismiss for lack of jurisdiction must fail, as a motion to dismiss,

   without more, challenges only the facial sufficiency of the jurisdictional pleading.”). It is beyond

   peradventure that Plaintiff has satisfied the requisite pleading requirement.16




   16
      If this Court grants Defendants’ request for dismissal under Rule 12(b)(2) for any reason,
   Plaintiff respectfully requests leave to amend to include additional allegations supporting general
   jurisdiction and to allege that specific jurisdiction exists under § 48.193(1)(a)2 and/or §
   48.193(1)(a)6a of the Florida Statutes.
                                                     16
Case 9:19-cv-80847-RKA Document 22 Entered on FLSD Docket 09/13/2019 Page 17 of 17



      VIII. CONCLUSION

          For the foregoing reasons, the Motion to Dismiss should be denied in its entirety. In the

   event this Court grants the Motion to Dismiss or any part thereof, however, Plaintiff respectfully

   requests that this Court grant Plaintiff leave to amend. See Fed. R. Civ. P. 15(a)(2) (“The court

   should freely give leave when justice so requires.”).


   Dated: September 13, 2019


                                   CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that on this 13th day of September 2019, a true and correct copy

   of the foregoing was electronically filed with the Clerk of the Court using the CM/ECF system,

   which will serve a copy of the foregoing upon all registered counsel of record.

                                                       The DuBosar Law Group, P.A.
                                                       3010 North Military Trail, Suite 210
                                                       Boca Raton, Florida 33431
                                                       Phone: (561) 544-8980; Fax: (561) 544-8988

                                                 By:      /s/ Eli DuBosar
                                                        Howard D. DuBosar; Fla. Bar No. 729108
                                                        HDuBosar@dubolaw.com
                                                        KDoyle@dubolaw.com
                                                        Eli DuBosar; Fla. Bar. No. 106338
                                                        EDuBosar@dubolaw.com
                                                        TNovak@dubolaw.com




                                                   17
